717 N.W.2d 341 (2006)
Pamela MACOR, Personal Representative of the Estate of Gary Macor, Deceased, Plaintiff-Appellee,
v.
Robert KOWALSKI, M.D., Defendant-Appellant, and
McLaren Regional Medical Center, Defendant-Appellee, and
Marta Z. Bonkowski, M.D., Defendant.
Docket No. 130260. COA No. 264076
Supreme Court of Michigan.
July 21, 2006.
On order of the Court, the application for leave to appeal the November 23, 2005 order of the Court of Appeals is considered and, it appearing to this Court that the case of Washington v. Sinai Hospital of Greater Detroit (Docket No. 130641) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.